UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1222



MUHAMMED WALLIYULLAH KARIM ABDUL QADIR, a/k/a
Muhammad W.K. Abdul Qadir,

                                            Plaintiff - Appellant,

          versus

CHARLES H. MCBRIDE, individually and as Ex-
Mayor and Head of Cheraw Town Council; BILL
TAYLOR, Sergeant, individually and as the
Cheraw Town Administrator; GEORGE HARTZELL,
individually and as the Magistrate for the
Town of Cheraw; JAMES TILLEY, individually and
as the Magistrate of the County of Chester-
field; HARRY DRAKEFORD, individually and as
Ex-Chief for the Town of Cheraw; J. A. GRAVES,
individually and Chief of the Cheraw City Po-
lice Department; JOHN SPEARS, individually and
as officer of the Cheraw City Police Depart-
ment; RANDY MALLOY, individually and as offi-
cer of the Cheraw City Police Department;
OFFICER MCCLAIN, individually and as officer
of the Cheraw City Police Department; UNKNOWN
NAMES OF INSURANCE COMPANIES OR AGENTS FOR
DEFENDANTS, individually and as agents for
each insurance company; UNKNOWN DEFENDANTS OF
THE CITY OF CHERAW; COUNTY OF CHESTERFIELD,
SOUTH CAROLINA; STATE OF SOUTH CAROLINA;
UNKNOWN DEFENDANTS OF CHESTERFIELD GENERAL
HOSPITAL, individually and in their official
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Dennis W. Shedd, District Judge.
(CA-94-780-4-19BC)
2
Submitted:    July 23, 1996               Decided:   July 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muhammed Walliyullah Karim, Appellant Pro Se. Andrew Foster McLeod,
GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-
lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we deny leave to proceed in forma pauperis and dismiss the appeal

on the reasoning of the district court. Karim Abdul Qadir v.
McBride, No. CA-94-780-4-19BC (D.S.C. Feb. 1, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                         DISMISSED


                                3
4